REQUESTED BY: M. Anne Campbell, Commissioner of Education, Lincoln, Nebraska 68509.
1. Does Neb.Rev.Stat. § 79-701(5) (Reissue 1976) require that the school district in question cease high school operations and become a Class I school district?
2. In the situation discussed, if the officials at the local or county level fail to act to enforce Neb.Rev.Stat. 79-701(5) (Reissue 1976), does the State Board of Education have authority to act, and if so, what steps should be taken?
1. No.
2. The State Board of Education has no authority to enforce Neb.Rev.Stat. § 79-701(5) (Reissue 1976).
In your letter of inquiry you state that `[a]ccording to information received by the State Department of Education in the Fall Reports from a specific Class II district, that district's high school enrollment has been below 25 (as of the last Friday in each September) for the school years 1974-75, 1975-76 and 1976-77. However, at various times during the three-year period, actual high school attendance did rise above 25 pupils.' You then ask two questions, each of which are hereinafter discussed.
                                   I.
Does Neb.Rev.Stat. § 79-701(5) (Reissue 1976) require that the district in question cease high school operations and become a Class I district?
Neb.Rev.Stat. § 79-701(5) (Reissue 1976) is applicable only to Class II school districts. It states as follows:
   "If for three consecutive years the enrollment of an existing Class II district shall be less than twenty-five pupils in the case of a district maintaining a four-year high school, or less than ten pupils in the case of a district maintaining a two-year high school, such district shall not continue to operate if such four-year high school shall be within fifteen miles on a reasonably improved highway of another four-year high school, or if such two-year high school shall be within fifteen miles on a reasonably improved highway of any high school."
Here the Legislature used words of common usage and understanding to express its intent. In connection therewith, the Supreme Court of Nebraska has expressed the rule as follows: `In the construction of a statute, effect must be given, if possible, to all of its several parts. No sentence, clause, or word should be rejected as meaningless or superfluous, if it can be avoided; but the subject of the enactment and the language employed, in its plain, ordinary, and popular sense, should be taken into account, in order to determine the legislative will.' School Dist. No. 228 v.State Board of Education, 164 Neb. 148, 152, 82 N.W.2d 8
(1957). It therefore appears to us that the phrase `[i]f for three consecutive years the enrollment of an existing Class II district shall be less than twenty-five pupils' says what it means and means what it says. Consequently Neb.Rev.Stat. § 79-701(5) (Reissue 1976) would not require the school district in question to cease high school operations in our opinion for the reason that the facts stated in your letter of inquiry discloses that at various times during the past three-year period the actual enrollment thereat has exceeded twenty-five pupils.
                                   II.
If the officials at the local or county level fail to act to enforce Neb.Rev.Stat. § 79-701(5) (Reissue 1976), does the State Board of Education have authority to act, and if so, what steps should be taken?
As demonstrated above, there has been no failure by local officials to act. Nor does the State Board of Education have any authority to act or otherwise enforce Neb.Rev.Stat. § 79-701(5) (Reissue 1976). Hence there are no steps to be taken by anyone pursuant to that statute with respect to the school district in question. The statute simply has not been violated.